Citation Nr: 0012277	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
seasonal allergic rhinitis.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to an increased (compensable) evaluation for 
hepatitis.

4.  Entitlement to an increased (compensable) evaluation for 
pulmonary coccidioidomycosis.

5.  Entitlement to a compensable evaluation for multiple, 
noncompensable, service-connected disabilities per 38 C.F.R. 
§ 3.324 (1999).

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to 
November 1957, and from May 1958 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.  
The record discloses that the appellant filed a notice of 
disagreement with this rating determination in January 1995.  
A statement of the case was thereafter issued to the 
appellant in May 1996.  The appellant perfected an appeal in 
this matter in July 1996.

In December 1997, the Board remanded this matter to the RO 
for further evidentiary development.  The requested activity 
has been completed, and this matter has been returned for 
further appellate review.

Included in the claims for increased ratings is the issue of 
entitlement to a compensable evaluation for multiple, 
noncompensable, service-connected disabilities per 38 C.F.R. 
§ 3.324 (1999).  This issue and the issue of an increased 
rating for hepatitis and entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  The appellant's allergic rhinitis is t manifested by 
complaints anterior rhinorrhea, intermittent thickened post 
nasal mucous, and occasional sneezing spells without evidence 
of atrophy of the intranasal structure, moderate secretion; 
or greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.

3.  The appellant's hemorrhoids were not objectively 
confirmed during the recent VA examination. 

4.  There is no objective evidence that the appellant's 
pulmonary coccidioidomycosis is manifested by minimal 
symptoms attributable to the lung disorder, localized 
pulmonary cavitation or localized dense and confluent 
lesions, occasional hemoptysis or productive cough. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for allergic 
rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.31, 4.97, Diagnostic Code 6501 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114 Code 7336 (1999). 

3.  The criteria for a compensable rating for pulmonary 
coccidioidomycosis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6821 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6835 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the appellant's claims for 
increased evaluations for his service-connected disabilities, 
and for a total rating based upon individual unemployability 
are well-grounded and adequately developed.  This finding is 
partly based upon the appellant's evidentiary assertion that 
his service-connected disability has increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  He 
has not alleged that any records of probative value that may 
be associated with his claims folder and which have not 
already been sought are available.  It is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.


Factual Background

Service connection was established for hepatitis by rating 
action dated in April 1958.  This rating determination was 
predicated upon a finding that the appellant was treated 
during service for hepatitis.  It was noted that no residuals 
of hepatitis were shown on VA examination conducted in April 
1958.  A noncompensable rating evaluation was assigned for 
this disability under Diagnostic Code 7345, and has remained 
in effect since that time.

In October 1973, the appellant filed a claim for compensation 
benefits for multiple disabilities, to include pulmonary 
coccidioidomycosis, hemorrhoids, and seasonal sinusitis.  By 
rating action, dated in February 1974, the RO granted service 
connection for mild seasonal allergic rhinitis, by history, 
claimed as seasonal sinusitis, rated as 0 percent disabling 
under Diagnostic Code 6599-6501; residuals of hemorrhoids, 
rated as 0 percent disabling under Diagnostic Code 7336; and 
pulmonary coccidioidomycosis, by history, rated as 0 percent 
disabling under Diagnostic Code 6821.  These rating 
evaluations have remained in effect since that time.

Received in January 1994 was the appellant's claim for 
increased evaluations for his service-connected disabilities. 

The appellant received treatment at a VA facility during 1993 
and 1994 primarily for disabilities for which service 
connection has not been granted.  These records show that he 
was taking Actifed.  

Received in April 1994 was the appellant's application for 
unemployability benefits.  At that time the appellant 
reported that he last worked in July 1992 in a bookstore.  He 
reported that he had two years of college.  

The veteran continued to receive treatment at VA and private 
facilities during 1996 and 1997 for various disorders.  He 
was hospitalized at a VA facility in March 1997 for chest 
pain and intermittent shortness of breath.  He underwent a 
coronary bypass.  The discharge diagnosis was coronary artery 
disease.

During a November 1997 hearing before the Board, the 
appellant offered testimonial evidence regarding the severity 
of his service-connected disabilities.  With respect to his 
hemorrhoids, the appellant reported that he was placed on a 
high fiber diet due to enlargement of his hemorrhoids.  He 
indicated that his condition is generally controlled with 
these dietary changes.  The appellant described the recent 
onset of episodes of gas.  He was reportedly advised that his 
hemorrhoids were internal and that surgical treatment would 
result in no appreciable benefit.  With respect to his 
hepatitis condition, the appellant reported episodes of 
fatigue.  Relative to his seasonal allergic rhinitis, the 
appellant indicated his disagreement with the 
characterization of this condition as seasonal in nature.  It 
was his contention that this condition is chronic.  He 
reports that he has being taking medication since 1957.  He 
denied any infections or cough associated with this 
condition.  The appellant stated that he has been denied 
employment because of the severity of his disabilities.  He 
related that his symptoms have, at times, been so severe that 
he is unable to get out of bed.  When queried, the appellant 
described symptoms of difficulty with bowel movements, with 
extreme itching.  These symptoms were noted to last for 
several minutes, and occurred two to three times weekly.  The 
appellant described symptoms of drainage or alternating 
blockage of the sinuses.  He noted that he also experienced 
pressure and swelling associated with the sinus cavity, 
relieved with medication.  The appellant reported that he 
last worked full time in 1977 or 1978, with subsequent part-
time employment.  He indicated that he was only able to work 
three to fours hours daily.

During a July 1998 VA respiratory examination, the appellant 
presented with complaints of a dry cough.  The appellant 
reported that he utilized medication for his sinus condition, 
but was recently changed to a nasal spray with no improvement 
or relief of his cough.  The appellant also reported that he 
felt short of breath most of the time.  He noted that he was 
able to walk two to three blocks before feeling short of 
breath.  The appellant indicated that he slept with a small 
pillow on his chest, which produced a small amount of 
pressure thereby allowing him to breathe better.  

On physical examination, the nose was noted to have a mild 
septal deviation to the right side.  The mucous membranes 
were noted to be pink, with no evidence of lesions.  
Evaluation of the throat showed the posterior pharynx to be 
pink without lesion.  The lungs were clear to auscultation.  
There was no evidence of crackles, wheezes, or rhonchi 
detected.   

In his review of the medical record, the examiner noted that 
a 1991 x-ray report revealed normal studies of the chest.  It 
was further noted that x-ray studies of the chest, conducted 
following an April 1998 coronary artery bypass graft, showed 
diffuse reticular changes present.  There were no focal or 
acute infiltrates detected.  The pulmonary vascular flow 
pattern was normal.  The soft tissues were noted to be 
unremarkable.  The diagnostic impression included a finding 
of diffuse reticular changes.

In his assessment, the examiner indicated that there was no 
evidence to support a claim that pulmonary coccidioidomycosis 
is a source of shortness of breath or cough presently 
experienced by the appellant.  The examiner opined that the 
appellant's cough is possibly due to chronic rhinitis.  It 
was also noted that the appellant's cough might be attributed 
to his history of smoking with subsequent obstructive airway 
disease.  The appellant's complaints of shortness of breath 
were noted to likely be attributed to his coronary artery 
disease.  X-ray studies of the chest, conducted in 
conjunction with this examination showed diffuse reticular 
changes.

The medical report indicated that pulmonary function studies 
were attempted in  July 1998, however, the appellant was 
unable to follow directions well enough to yield accurate 
test results.  It was noted that several attempts were made 
with forced vital capacity (FVC), to no avail.  The test was 
aborted.  The examiner noted that he was unable to diagnose 
obstructive lung disease, as x-ray studies conducted over the 
past 11/2 years did not reveal chronic obstructive pulmonary 
disease.  It was the examiner's opinion that because there 
was evidence of congestion shown on radiographs of the chest, 
the appellant's cough was more likely due to mild congestive 
heart failure or chronic rhinitis. 

A July 1998 VA medical report indicated that the appellant 
presented with complaints of anterior rhinorrhea, and 
intermittent thickened post nasal mucous, which was most 
noticeable in the morning.  The appellant also reported 
occasional sneezing spells, without tearing or itching of the 
eyes.  He denied any nose bleeds, or pain or discomfort in 
the facial sinus distribution.  He also denied any episodes 
of sinus infection.  It was noted that the appellant reported 
some shortness of breath at rest and exertion following his 
coronary artery bypass in 1997.  The appellant described 
frequent wheezing, with intermittent chest pain with full 
inspiration.  He was noted to be able to breath freely 
through his nose.  

On examination of the ear, nose, and throat, the examiner 
noted that the external nose was symmetrical with a straight 
dorsum, and midline septum.  There were no visible 
abnormalities overlying the bony nasal framework.  There was 
no evidence of crusting or exudate, polyps or new growth 
associated with the nasal mucosa.  The nasal vestibules were 
free from visible disease.  The nasal turbinates were of 
normal size and consistency.  

The inferior middle meatae was free from visible pathology.  
The floor of the nose was noted to be free from visible 
pathology.  The nasopharynx was free of any abnormalities.  
The piriform sinuses demonstrated no pooling, and were noted 
to be free of visible disease.  The diagnostic impression was 
allergic/vasomotor rhinitis.  The examiner noted that there 
was no evidence of bacterial sinus disease shown on 
examination. 

On VA rectum and anus examination, conducted in August 1998, 
the appellant reported subjective complaints of mild 
dysphagia, loss of appetite, nausea, abdominal bloating, 
constipation, weight loss, and some fecal incontinence.  
Physical examination of the rectum showed no external 
abnormality.  There was no evidence of rectal mass.  The 
examiner noted hemoccult-negative brown stool.  There was no 
evidence of bleeding or thrombosis of hemorrhoids. There were 
no hemorrhoids detected on examination.     

The appellant underwent VA digestive examination in November 
1998.  The medical report indicated that the appellant 
reported continued flatulence.  The examiner noted his 
impression that the appellant's reported flatulence was 
within the realms of being normal.  It was the examiner's 
opinion that if this circumstance increased, then his disease 
was functional in nature.  The examiner further opined that 
the appellant probably does have reduced sphincter tone, and 
may be less able to cope with holding flatus. 


Analysis

Initially, the Board finds that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  A claim that a disorder has become more severe is 
well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition. 38 
C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Although the regulations 
do not give past medical reports precedence over current 
findings (see Francisco v. Brown, 7 Vet. App. 55 (1994)).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).


Allergic Rhinitis

The appellant's allergic rhinitis is currently evaluated as 0 
percent disabling under Diagnostic Code 6522 of the VA's 
Schedule for Rating Disabilities.

The criteria for diseases of the nose and throat were revised 
effective October 7, 1996.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board will evaluate 
the appellant's condition under both sets of criteria to 
determine whether an increased rating may be awarded under 
either.

Under the old criteria, chronic atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion warrants a 10 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 6501 (1996).  Chronic atrophic rhinitis 
with moderate crusting and ozena, atrophic changes warrants a 
30 percent evaluation.  Chronic atrophic rhinitis with 
massive crusting and marked ozena with anosmia warrants a 50 
percent evaluation.  Id.

Under the new criteria, allergic or vasomotor rhinitis 
without polyps but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 6522 (1999).  Allergic or vasomotor rhinitis 
with polyps warrants a 30 percent evaluation.  Id.

To summarize, the veteran's lay statements describing the 
symptoms associated with the allergic rhinitis are considered 
to be competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.  The appellant 
states that he requires daily medication for symptoms from 
allergies.  During the recent VA examination he reported 
anterior rhinorrhea, and intermittent thickened post nasal 
mucous, which was most noticeable in the morning.  He also 
had occasional sneezing spells.  However, the examination 
showed no objective abnormality.  There was no evidence of 
nasal deformity or blockage. Additionally, there was no 
evidence of crusting or exudate, polyps or new growth 
associated with the nasal mucosa.  The nasal vestibules were 
free from visible disease. The nasal turbinates were of 
normal size and consistency.  The inferior middle meatae was 
free from visible pathology. 

Accordingly, it is the Board's judgment that the allergic 
rhinitis does not satisfy the criteria for a 10 percent 
rating under the old or revised criteria.  


Hemorrhoids

The appellant's hemorrhoids are currently evaluated as 0 
percent disabling under Diagnostic Code 7336.  Under 
Diagnostic Code 7336, mild or moderate external or internal 
hemorrhoids warrant a noncompensable evaluation.  A 10 
percent evaluation will be awarded for irreducible, large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

The August 1998 VA examination found no evidence of 
hemorrhoids.  Therefore, in the absence of any objective 
evidence of hemorrhoids, the Board concludes that the 
evidence is against a compensable evaluation under Diagnostic 
Code 7336. 


Pulmonary Coccidioidomycosis

The appellant's pulmonary coccidioidomycosis is evaluated as 
0 percent disabling under Diagnostic Code 6821.

The appellant's service-connected pulmonary 
coccidioidomycosis is rated in accordance with diseases of 
the respiratory system.  38 C.F.R. Part 4, § 4.97.  The Board 
notes, however, that VA has amended the criteria for rating 
mycotic lung disease.  See 61 Fed. Reg. 46728 (Sept. 5, 
1996).  

As indicated, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In that regard, the old rating criteria for Diagnostic Code 
6821 provides for the assignment of a 0 percent rating for 
nonsymptomatic healed lesions.  A 30 percent evaluation is 
warranted when the lung disability is manifest by localized 
pulmonary cavitation or localized dense and confluent 
lesions, with occasional hemoptysis (otherwise 
nonsymptomatic) not requiring treatment.  If postoperative, 
the lung disability is rated based on the surgical residuals.

The amended rating criteria for Diagnostic Code 6821 of the 
rating schedule has been renumbered as Diagnostic Code 6835, 
and provides for the assignment of disability evaluations for 
mycotic lung disease, as substantiated by symptomatology.  A 
non-compensable evaluation is warranted for healed and 
inactive mycotic lesions, asymptomatic.  A 30 percent 
evaluation is warranted when the chronic pulmonary mycosis 
manifests with minimal symptoms such as occasional minor 
hemoptysis or productive cough.  A 50 percent evaluation is 
warranted for chronic pulmonary mycosis requiring suppressive 
therapy with no more then minimal symptoms such as occasional 
minor hemoptysis or productive cough.

During VA examination in July 1998, there were no findings of 
pulmonary impairment noted on physical examination.  
Radiographs reviewed in conjunction with VA examination in 
1998 showed diffuse reticular changes, without evidence of 
acute infiltrates.  There was no evidence of localized 
pulmonary cavitation or localized dense and confluent 
lesions.  Moreover, there was no evidence of restricted 
airflow.  The appellant reported complaints of shortness of 
breath and dyspnea on exertion, and a dry cough.  

However, these symptoms have not been related to his 
pulmonary disorder.  Instead, the examiner opined that the 
appellant's persistent cough is likely due to his chronic 
rhinitis or history of smoking.  It was also noted that the 
appellant's shortness of breath was likely related to his 
history of coronary artery disease.  

The examiner's opinion was predicated upon radiographic 
evidence of congestion in the absence of other clinical 
findings suggestive of chronic obstructive pulmonary disease.  
Further, the appellant has not reported any episodes of 
hemoptysis.  Therefore, the Board observes that the evidence 
of record reflects that the appellant's service-connected 
lung disability warrants the current noncompensable 
evaluation under both the old and amended rating criteria. 

With regard to the above discussed claim, consideration has 
been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
pertinent sections do not provide a basis, which permits a 
higher evaluation.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.3 (1999).


ORDER

An increased evaluation for seasonal allergic rhinitis is 
denied.

An increased evaluation for hemorrhoids is denied.

An increased evaluation for pulmonary coccidioidomycosis is 
denied.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Once it has been determined that a claim is well grounded VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to his claim.  

In this regard, a VA exmaintion to evaluate the hepatitis was 
conducted in November 1998. At that time the examiner 
recommended a blood studied.  These were done later in 
November 1998.  However, it does no appear that the VA 
examiner had the opportunity to review the results in 
conjunction with the examination findings.  As such, the 
Board is of the opinion that additional development is 
warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be referred 
to the same VA physician who performed 
the November 1998 VA examination.  The 
physician, in an addendum, should 
indicate that the requested laboratory 
studies were reviewed and identify any 
disability resulting from the hepatitis.  
Any additional tests or examinations 
deemed necessary should be conducted. 

2.  In the event that the same VA 
physician who performed the November 1998 
examination is not available, the claims 
folder should be referred to an 
appropriate specialist who is requested 
to review the current medical evidence, 
to include the November 1998 report and 
laboratory studies, and identify any 
disability resulting from the hepatitis.  
Any additional tests or examinations 
deemed necessary should be conducted. 

3.  The RO should then readjudicate the 
issues currently on appeal, to unclude 
consideration of 38 C.F.R. § 3.324.

In the event that any action taken remains adverse to the 
veteran, he should be provided with a Supplemental Statement 
of the Case, which includes 38 C.F.R. § 3.324, and an 
opportunity to respond.  Thereafter, subject to current 
appellate procedures, the case should again be returned to 
the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

